Citation Nr: 1007516	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a higher initial disability rating for fecal 
incontinence, currently evaluated as 10 percent disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1965 to February 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  That decision granted service 
connection for fecal incontinence and assigned a 10 percent 
disability evaluation effective from March 16, 2007.   The 
Veteran appealed that decision seeking a higher initial 
evaluation, and the case was referred to the Board for 
appellate review.

The Board also observes that the November 2007 rating 
decision granted service connection for adenocarcinoma of the 
prostate and radiation proctitis with residual urinary 
incontinence as well as for impotence and assigned a 20 
percent disability evaluation and a noncompensable 
evaluation, respectively, effective from March 16, 2007.  
That decision further granted entitlement to special monthly 
compensation based on loss of use of a creative organ 
effective from March 16, 2007.  However, in a timely March 
2008 notice of disagreement, the Veteran only expressed 
disagreement with the assigned disability rating for fecal 
incontinence and the assigned disability rating for 
adenocarcinoma of the prostate.  A statement of the case was 
issued in August 2008, and the RO denied both of those 
claims.  In his October 2008 VA Form 9, the Veteran indicated 
that he was only appealing the issue of entitlement to a 
higher initial evaluation for fecal incontinence. See 38 
C.F.R. § 20.202.  Therefore, the only issue before the Board 
at this time is the claim for entitlement to a higher initial 
disability rating for fecal incontinence.  

A hearing was held on November 30. 2009, in Phoenix, Arizona, 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Resolving the benefit of the doubt in favor of the 
Veteran, the evidence shows that the Veteran experiences 
intermittent and occasional involuntary bowel movements that 
require padding.      


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the 
criteria for an initial 30 disability rating for fecal 
incontinence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.114, Diagnostic Code 7332 (2009).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Nevertheless, in this case, the Veteran is challenging the 
initial disability rating assigned following the grant of 
service connection for fecal incontinence.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91; See also VAOPGCPREC 8-2003 
(December 22, 2003). Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied.

The Board acknowledges that the August 2008 Statement of the 
Case (SOC) mischaracterized the issue on appeal as 
entitlement to service connection for fecal incontinence 
rather than entitlement to a higher initial disability rating 
for fecal incontinence.  However, the SOC included the laws 
and regulations pertinent to disability ratings, and the RO 
did send the Veteran notification in May 2008 explaining the 
assignment of disability ratings and effective dates.  He was 
specifically provided the pertinent rating criteria.  
Furthermore, the discussion section in the August 2008 SOC 
explained the pertinent diagnostic code and what the evidence 
required to establish a higher rating for the Veteran's 
service-connected fecal incontinence.  As such, the Board 
finds that the August 2008 SOC adequately informed the 
Veteran regarding his claim on appeal.   

VA has also fulfilled its duty to assist the Veteran by 
obtaining all identified and available evidence needed to 
substantiate the claim, including VA treatment records and 
private treatment records, and by affording him a VA 
examination in June 2007.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is adequate.  In reviewing the report, the Board acknowledges 
that the examiner did not review the claims file; however, a 
physical examination was conducted, the Veteran's statements 
considered, and the examiner provided the medical information 
addressing the rating criteria in this case.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Snuffer 
v. Gober, 10 Vet. App. at 403-04 (holding that review of 
claims file not required where it would not change the 
objective and dispositive findings made during a medical 
examination).  Furthermore, there is no medical evidence of 
record that contradicts the examination findings.  The Board 
notes that the medical evidence in this case is limited; 
however, the Veteran is competent to describe his 
symptomatology related to his fecal incontinence.  Id.  As 
such, the Board finds that the evidence of record is adequate 
to evaluate the Veteran's service-connected fecal 
incontinence and an additional VA examination is not 
necessary.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

In this case, the Veteran's fecal incontinence is currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7332.  Under that diagnostic code, a 10 
percent disability rating is assigned when there is constant 
slight or occasional moderate leakage.  A 30 percent 
disability evaluation is contemplated for impairment of 
sphincter control characterized by occasional involuntary 
bowel movements necessitating wearing of a pad.  A 60 percent 
disability evaluation is assigned for extensive leakage and 
fairly frequent involuntary bowel movements, and complete 
loss of sphincter control warrants a 100 percent disability 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2009).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a higher initial disability rating of 
30 percent, but not more, for his service-connected fecal 
incontinence.  

The Veteran was afforded a VA examination in June 2007 at 
which time he reported having an onset of nocturia and 
dysuria in 2000.  He stated that he had frequent bowel 
movements up to six times a day that were occasionally bright 
red and bloody as well as intermittent episodes of both urine 
and fecal incontinence if he was not able to reach a 
bathroom.  The diagnosis was listed as post brachytherapy 
adenocarcinoma of the prostate with residual urinary and 
fecal incontinence, radiation proctitis, and impotence.  

In his October 2008 VA Form 9, the Veteran explained that he 
had intermittent episodes of fecal incontinence and indicated 
that he sometimes soiled himself before he could make it to 
the bathroom.  He stated that it did not happen all of the 
time, but that is has occurred occasionally.  He also noted 
that he kept a spare pair of underwear with him at all times 
in his car and especially at work.  

During his November 2009 hearing before the Board, the 
Veteran testified that he experienced the same symptoms of 
fecal incontinence since the June 2007 VA examination.  
However, he explained that he has used pads that since that 
time due to his involuntary bowel movements.  He stated that 
he needed to use them for work in case he could not get to 
the bathroom fast enough and noted that he generally brought 
two to three pads to work everyday.  See hearing transcript, 
pg. 5.  

In reviewing the record, the Board acknowledges that the 
Veteran experiences intermittent and occasional involuntary 
bowel movements.  See June 2007 VA examination report.  To 
warrant a 30 percent disability rating under Diagnostic Code 
7332, there must be occasional involuntary bowel movements 
necessitating wearing of pad.  The VA examination report and 
treatment records do not indicate whether the Veteran 
requires a pad due to his involuntary bowel movements.   
However, the Veteran has indicated that he brings two to 
three pads to work and must wear them because he does not 
know when he will experience an involuntary bowel movement.  
The Board finds that the Veteran is competent to provide 
evidence regarding his lay-observable symptomatology, which 
includes whether he wears pads. See Charles v. Principi, 16 
Vet. App. 370, 274 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  There is also no reason to question the credibility 
of his statements.  Thus, in resolving the benefit of the 
doubt in favor of the Veteran, the Board finds that he meets 
the criteria for a 30 percent disability rating.  See 
Fenderson, supra; 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.114, Diagnostic Code 7332.  

The Board has also considered whether an evaluation in excess 
of 30 percent for fecal incontinence is warranted.  However, 
the Board finds that the Veteran does not meet the criteria 
for a disability rating in excess of 30 percent.  In order to 
warrant a 60 percent disability rating, the evidence must 
show extensive leakage and fairly frequent involuntary bowel 
movements.  In this respect, the June 2007 VA examination 
report noted that the Veteran experienced intermittent 
involuntary bowel movements.  Indeed, the Veteran has also 
stated that his bowel movements are intermittent and happen 
occasionally. See hearing transcript, October 2008 VA Form 9.  
There is also is no evidence that he has extensive leakage, 
and the Veteran himself has stated that he does not 
experience any of the symptoms listed in the criteria for a 
rating in excess of 30 percent. See hearing transcript.  As 
such, the evidence does not show that the Veteran experiences 
extensive leakage and fairly frequent involuntary bowel 
movements, and therefore, an initial disability rating in 
excess of 30 percent is not warranted.  

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See        38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms." Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected fecal incontinence is inadequate.  The Board 
further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it 
manifestly is not), there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  
Further, the record does not show that the Veteran has 
required frequent hospitalizations for his service-connected 
disability. In addition, there is nothing in the record that 
suggests that the condition markedly impacts the Veteran's 
ability to work.  It is undisputed that his disability 
affects employment, including the use of pads and 
intermittent and occasional involuntary bowel movements.  
However, it bears emphasis that the schedular rating criteria 
are designed to take such factors into account.  The schedule 
is intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Therefore, the Board finds 
that the criteria for submission for assignment of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating of 30 percent for 
the Veteran's fecal incontinence is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


